Citation Nr: 1105833	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  00-14 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected residuals of a left 
foot injury, and to include as secondary to non-service-connected 
cervical spine disorder.

2.  Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected residuals of a left 
foot injury, and to include as secondary to non-service-connected 
cervical spine disorder.

3.  Entitlement to service connection for a right lower extremity 
disorder, to include as secondary to service-connected residuals 
of a left foot injury, and to include as secondary to non-
service-connected cervical spine disorder.


REPRESENTATION

Veteran represented by:	AMVETS




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 
1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the above claims. 

The Veteran provided testimony before a Decision Review Officer 
(DRO) in November 2007, and a transcript of the hearing is of 
record.

When these claims were originally before the Board in April 2008 
and March 2010, they were remanded for further development. 


FINDINGS OF FACT

1.  The Veteran's low back disorder was not manifested during her 
active military service or until many years after her discharge 
and has not been linked by competent medical evidence to her 
military service.

2.  There is probative medical evidence for and against the claim 
on the threshold preliminary question of whether the Veteran has 
the requisite current diagnosis of a right hip disorder, so it is 
just as likely as not that she does.

3.  The Veteran's right hip disorder was not manifested during 
her active military service or until many years after her 
discharge and has not been linked by competent medical evidence 
to her military service.
4.  The Veteran's right lower extremity disorder was not 
manifested during her active military service or until many years 
after her discharge and has not been linked by competent medical 
evidence to her military service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder was not incurred in or 
aggravated by her active military service, may not be presumed to 
have been incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by her
service-connected residuals of a left foot injury or her non-
service-connected cervical spine disorder.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

2.  The Veteran's right hip disorder was not incurred in or 
aggravated by her active military service, may not be presumed to 
have been incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by her
service-connected residuals of a left foot injury or her non-
service-connected cervical spine disorder.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

3.  The Veteran's right lower extremity disorder was not incurred 
in or aggravated by her active military service, may not be 
presumed to have been incurred in service, and is not proximately 
due to, the result of, or chronically aggravated by her service-
connected residuals of a left foot injury or her non-service-
connected cervical spine disorder.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id. at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the Veteran - as the pleading 
party, to show the error was harmful.  Id. at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id. at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect was 
cured by actual knowledge on the part of the claimant ("Actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrates an awareness 
of what was necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2001, 
June 2003, August 2005, March 2006, May 2008, July 2009, and 
March 2010.  The letters informed her of the evidence required to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the March 2006, May 2008, and March 2010 letters complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  See Dingess/Hartman, 19 
Vet. App. at 473. 

The initial September 1998 adjudication was over two years before 
the enactment of the VCAA in November 2000, so the RO could not 
reasonably have been expected to comply with an Act that did not 
yet even exist.  In Pelegrini II the Court clarified that, in 
these situations, the RO need not vitiate the initial decision 
and start the whole adjudicatory process anew, as if the initial 
decision was never made.  Rather, the RO need only provide any 
necessary VCAA notice and then readjudicate the claims such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given ample opportunity to participate effectively in 
the adjudication of her claims.  18 Vet. App. at 112.

Here, the RO and AMC issued the post-adjudicatory VCAA letters 
before the December 2002, April 2005, February 2006, June 2007, 
November 2007, January 2010, and September 2010 SSOCs - wherein 
the RO and AMC readjudicated the claims based on any additional 
evidence that had been received since the initial rating decision 
in question, SOC, and in response to those notice letters.  This 
is important to point out because if, as here, there was no VCAA 
notice provided prior to the initial adjudication of the claims, 
this timing error may be effectively "cured" by providing any 
necessary notice and then going back and readjudicating the 
claims, including in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the Veteran is given 
ample opportunity to participate effectively in the adjudication 
of her claims.  In other words, this timing error in the 
provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
Mayfield, 499 F.3d at 1323; Prickett, 20 Vet. App. at 376.

The Board notes that the Veteran did not receive a VCAA notice 
letter pertaining to her secondary service connection claims.  
However, the Veteran and her representative have not alleged any 
prejudicial error in the content or timing of any VCAA notice she 
received (or did not receive).  As previously mentioned, in 
Shinseki, 129 S. Ct. at 1696, the U.S. Supreme Court made clear 
that Courts are precluded from applying a mandatory presumption 
of prejudice regarding the provision, or lack thereof, of VCAA 
notice.  Instead, the reviewing Court should look to whether the 
lack of notice was outcome determinative.  Furthermore, the 
Veteran, not VA, has the burden of showing why a VCAA notice 
error is outcome determinative, i.e., unduly prejudicial.  Thus, 
absent this pleading or showing, the duty to notify has been 
satisfied in this case.  38 C.F.R. § 20.1102 (2010).

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of her claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained her 
service treatment records (STRs), private medical records, VA 
treatment records, a transcript of the Veteran's DRO hearing, and 
lay statements in support of her claims.  In addition, the RO 
arranged for a VA compensation examination in July 2009 for 
medical nexus opinions concerning the causes of her low back 
disorder, right hip disorder, and right lower extremity disorder 
- and in particular, whether they are related to her military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
report of that evaluation contains all findings needed to 
properly evaluate her disorders.  38 C.F.R. § 4.2 (2010).  The 
Board is also satisfied as to substantial compliance with its 
April 2008 and March 2010 remand directives.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  

Entitlement to Service Connection

The Veteran asserts that service connection is warranted for a 
low back disorder, a right hip disorder, and a right lower 
extremity disorder.  

Service connection may be granted if the evidence demonstrates 
that a current disorder resulted from an injury or disease that 
was incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a current 
disorder; (2) medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disorder.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases such as degenerative joint disease (DJD) 
(i.e., arthritis), although not degenerative disc disease (DDD), 
will be presumed to have been incurred in service if manifested 
to a compensable degree of at least 10 percent disabling within 
one year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-
97.  For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

A disorder also may be service-connected on a secondary basis if 
it is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may be established by any increase in severity 
(i.e., aggravation) of a non-service-connected disease or injury 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  In order to establish entitlement to service 
connection on this secondary basis, there must be (1) evidence of 
a current disorder; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. at 494 (a layperson without 
the appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disorder and a determination of the 
origins of a specific disorder).  

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example,  a disorder may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disorder when (1) a layperson is competent to 
identify the medical disorder, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service connection claim is that there must 
be competent evidence of the existence of the currently claimed 
disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the disorder claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there is 
no valid claim).

Here, the July 2009 VA examiner diagnosed the Veteran with lumbar 
strain with radiculopathy and sciatica with right hip pain.  
Therefore, the Veteran has the required current diagnoses 
pertaining to his low back disorder and right lower extremity 
disorder.

The medical evidence does not demonstrate that a current 
diagnosis for the right hip to account for the Veteran's pain has 
been established.  Pain alone, without a diagnosed or 
identifiable underlying malady or disorder, does not in and of 
itself constitute a disorder for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, the Veteran's lay statements may be competent to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of the disorder or symptoms 
of the disorder subject to lay observation.  See Jandreau, 492 
F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disorder even where not corroborated by 
contemporaneous medical evidence); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Here, the Veteran has consistently reported 
having a right hip disorder.  Therefore, in resolving all doubt 
in the Veteran's favor, the Board finds that the medical and lay 
evidence of record establishes that the requirement of a current 
diagnosis pertaining to her right hip disorder has been met.  38 
C.F.R. § 3.102 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

So the determinative issue is whether the Veteran's low back 
disorder, right hip disorder, and right lower extremity disorder 
are attributable to her active military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Specifically, the Veteran contends that during basic training, a 
load of duffle bags fell on her head, causing a cervical spine 
injury that has resulted in radiating pain in her low back, right 
hip, and right leg.  The Veteran has also reported having a 
continuity of symptomatology since separation from her active 
military service.

The Veteran's STRs reveal that she was treated for neck and 
shoulder pain at the Army Hospital at Fort Jackson in November 
1981.  During treatment, she reported that while riding in a 
cattle car during basic training, a load of duffle bags fell on 
her head, causing a neck injury.  She was diagnosed with neck 
strain, secondary to trauma.  A subsequent clinical treatment 
record dated on December 10, 1981, provided a brief history of 
the Veteran's in-service treatment for cervical strain, noting 
that she was admitted to the orthopedic department of the 
hospital, where a physical examination revealed stiffness and 
spasm of the paravertebral muscles, primarily on the right side 
and posteriorly.  Cervical X-rays taken at that time revealed no 
abnormalities other than a loss of the normal lordotic curve 
secondary to muscle spasm.  The Veteran's STRs are unremarkable 
for any complaint, diagnosis of, or treatment for a low back 
disorder, right hip disorder, and a right lower extremity 
disorder.  The Board notes that shortly after the Veteran was 
released from the hospital in December 1981, she was given a 
medical discharge from service based on gynecological problems.  
Her military service ended in December 1981.

The post-service evidence of record, including private treatment 
records dated from January 1995 to September 2007 and VA 
treatment records dated from May 2007 to June 2009, indicates 
that the Veteran began treatment for low back and right lower 
extremity pain in February 1996 and has received fairly 
consistent treatment since that time.  The Veteran left service 
in December 1981 and did not complain of symptoms until almost 15 
years later.  This intervening lapse of so many years between her 
separation from the active military service and the first 
documented manifestation of these disorders is probative evidence 
against her claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  

A review of the record reveals that in July 2009, the Veteran was 
afforded a VA examination.  At the outset, the examiner noted 
that the Veteran's claims file was reviewed.  In regards to her 
right hip and right lower extremity disorders, the examiner noted 
that the Veteran reported having right hip pain and right lower 
extremity weakness since 1985, with no specific injury causing 
this pain.  According to the Veteran, a 1985 X-ray indicated that 
her hip pain was caused by a back disorder; however, she further 
reported that a subsequent X-ray taken in 1990 revealed that her 
pain was actually from a hip disorder.  In regards to her low 
back disorder, the examiner noted the Veteran's report that this 
disorder began in 1981.  The Veteran also indicated that shortly 
after separation from service, in 1982, she began rehabilitation 
for her right shoulder and low back, which she continued for a 
year.  The Veteran reported that she has experienced constant low 
back pain since 1982.  The Veteran also stated that a private 
magnetic resonance image (MRI) revealed two herniated discs, that 
she "broke her back" coughing in January 2008 and February 2009, 
and that she had gone to the emergency room due to severe back 
pain on several occasions, including once in the past year.

Based on his examination, the July 2009 VA examiner diagnosed the 
Veteran with lumbar strain with radiculopathy and sciatica with 
right hip pain, and went on to provide the opinion that these 
disorders were less likely than not caused by or related to the 
Veteran's active military service.  In this regard, the examiner 
stated that there was no evidence of a chronic low back, right 
hip, or right lower extremity disorder during the Veteran's 
active duty, or evidence of a compensable low back, right hip, or 
right lower extremity disorder within one year of the Veteran's 
1981 discharge.  

While the July 2009 VA examiner noted the Veteran's reports of a 
continuity of symptomatology since service in his introductory 
remarks of the examination report, he appears to have failed to 
consider the Veteran's statements when rendering his opinion.  
The examiner instead relied solely on the fact that there was no 
evidence of treatment for a chronic low back, right hip, or right 
lower extremity disorder during service and no evidence of a 
compensable disorder within one year of separation from service.  
As such, he failed to specifically acknowledge the lay evidence 
of record regarding a continuity of symptomatology since service 
in rendering this opinion.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Accordingly, in March 2010, the Board remanded for 
another VA medical opinion.

In July 2010, the July 2009 VA examiner again reviewed the 
Veteran's claims file, including the lay statements, the private 
medical records, the STRs, and the VA medical records.  After 
considering the Veteran's lay statements of continuity of 
symptomatology, the examiner determined that the Veteran's low 
back disorder, right hip disorder, and right lower extremity 
disorder were less likely as not caused by or a result of any in-
service disease, event, or injury, including the November 1981 
injury when a load of duffle bags fell on the Veteran's head and 
caused a neck injury.  In this regard, the examiner stated that 
there were no STRs related to the low back, right hip, or right 
lower extremity.  These disorders were not mentioned in any of 
the STRs, including the STRs related to the Veteran's neck 
injury.  The examiner also indicated that no chronic low back 
disorder, right hip disorder, or right lower extremity disorder 
was established on active duty.  Further, the examiner pointed to 
the fact that the Veteran was first treated for her low back 
disorder and right hip disorder in 1996, almost 15 years after 
her active duty had ended in 1981.  Additionally, the examiner 
noted that most of the Veteran's initial complaints in 1996 were 
documented as a precursor to her current fibromyalgia diagnosis.

Thus, the Veteran's contentions notwithstanding, none of the VA 
Medical Center or private physicians or VA examiners that have 
had occasion to evaluate or examine her, or anyone else for that 
matter, have attributed her low back disorder, right hip 
disorder, and right lower extremity disorder to her active 
military service.  They only recount her self-reported history of 
chronic pain, without also personally commenting on whether her 
current low back disorder, right hip disorder, and right lower 
extremity disorder are indeed traceable back to her military 
service, including to any trauma she may have sustained.    

Also, since there is no indication of DJD within the one-year 
presumptive period after the Veteran's service ended in 1981, she 
is not entitled to application of the special presumptive 
provisions that might otherwise warrant granting her claims for 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, the Veteran's claims cannot be granted 
alternatively under a theory of secondary service connection - 
that is, as being proximately due to, the result of, or 
chronically aggravated by her now service-connected residuals of 
a left foot injury or by her non-service-connected cervical spine 
disorder.  38 C.F.R. § 3.310 (a), (b).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

As explained, secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  There is no medical evidence of record providing 
this required link between the Veteran's low back disorder, right 
hip disorder, and right lower extremity disorder, and her 
service-connected residuals of a left foot injury.  During the 
July 2009 VA examination, the examiner diagnosed the Veteran with 
lumbar strain with radiculopathy and sciatica with right hip 
pain, and went on to provide the opinion that these disorders 
were less likely than not aggravated by her service-connected 
residuals of a left foot injury.  In this regard, the examiner 
stated that there was no evidence of a chronic low back, right 
hip, or right lower extremity disorder during the Veteran's 
active duty, or evidence of a compensable low back, right hip, or 
right lower extremity disorder within one year of the Veteran's 
1981 discharge.  Additionally, the examiner went on to state that 
there were no abnormal radiological findings of her right hip or 
low back indicating that her residuals of a left foot injury had 
aggravated or caused her low back or right hip disorders.  
Further, the Veteran is not currently service-connected for a 
cervical spine disorder, and therefore she cannot receive 
secondary service connection based on this non-service-connected 
disorder.

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  Unfortunately, however, her 
recent assertions concerning the date of onset of her low back 
disorder, right hip disorder, and right lower extremity disorder 
are not credible, given the fact that there was no mention 
whatsoever of these injuries in her active military service and 
that she was first treated for these disorders in 1996.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which she has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan, 451 F.3d at 1335 (Fed. Cir. 2006).  In 
Davidson, 581 F.3d at 1313 and Jandreau, 492 F.3d at 1372, the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a disorder when (1) a 
layperson is competent to identify the medical disorder (noting 
that sometimes the layperson will be competent to identify the 
disorder where the condition is simple, for example a broken leg, 
and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that she injured 
herself in service, which resulted in her current disorders, the 
Board must still weigh her lay statements against the medical 
evidence of record.  See Layno, 6 Vet. App. at 465 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  In 
making this credibility determination, the Board does not find 
the Veteran's statements concerning the etiology of her low back 
disorder, right hip disorder, and right lower extremity disorder 
to be credible, since her STRs make no reference to a low back, 
right hip, or right lower extremity injury, and the Veteran first 
reported the existence of these disorders to a medical provider 
in 1996, almost 15 years after her separation from active duty.  
See Caluza, 7 Vet. App. at 511-12.  See also Macarubbo v. Gober, 
10 Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")  Rather, the Veteran's statements are found 
to be incredible because they are inconsistent with the evidence 
of record, which fails to show pertinent injuries in service and 
which fails to show the existence or treatment of the disorders 
until almost 15 years after her separation from active duty in 
1981.

For these reasons and bases, the Board places greater probative 
value on the medical evidence, which shows that the Veteran's low 
back disorder, right hip disorder, and right lower extremity 
disorder are unrelated to her active military service than the 
Veteran's own statements in support of her claims.  Consequently, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for a 
low back disorder, a right hip disorder, and a right lower 
extremity disorder.  As the preponderance of the evidence is 
against her claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeals are denied.


ORDER

The claim for service connection for a low back disorder is 
denied.

The claim for service connection for a right hip disorder is 
denied.

The claim for service connection for a right lower extremity 
disorder is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


